DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
Allowable Subject Matter
2.	Claims 1, 4-14, 16-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach:
in response to determining that the first media play request includes the user voice designation of the media output system, identifying in a device registry the cast device that is associated with the electronic device in the virtual user domain managed by a cloud cast service server and coupled to the media output device, wherein the cast device is configured to execute one or more media play applications to play media content received from one or more media content hosts and wherein the media output device is configured to play the media content in the first media play request.


abstract: system capable of controlling multiple entertainment systems and speakers using voice commands), comprising: 
at a server system including a processor and memory storing at least one program for execution by the processor, wherein the server system is configured to manage a virtual user domain in which an electronic device and one or more media output systems are registered and linked to each other via a user account, and wherein the electronic device and the one or more media output systems are remote from the server system and communicatively coupled to the server system via one or more wireless communication networks (fig 1,2: electronic device – device 110; 112 server (fig 13); fig 14 network; 
media output system 20 speakers; AND fig 4D 110c; fig 8A device 110b
virtual user domain fig 5H; 20; 26 user preferences may associate input devices with output devices; an account associated with the user; 
92 master association table include information associated with individual users that interact with the system; master association table may be part of a user profile and input devices/output devices may be linked to user identification; Thus, the server(s) 112 may select from audio sources 40 that are available to the user profile and/or input devices/output devices associated with the user profile); 
receiving a voice message via the electronic device (abstract: voice commands; fig 1,2,9B; 19-20 user may issue voice commands to voice controlled device); 
determining that the voice message includes a first media play request, wherein the first media play request includes a user voice command to play media content and a 20: play some rolling stones in the living room), wherein the media output system is distinct from the electronic device, and associated with the electronic device in a virtual user domain (19-20; 26; 93
media output system fig 4D 110c; fig 8A device 110b; 8C controller 22 – where cast device is currently any device that receives the content and can forward to an output device – 99: The server(s) 112 may generate (820) a URL for the audio source and may send (822) the URL to the device 110b. The device 110b may stream (824) audio data using the URL and may send (826) the audio data to the speaker(s) 20; 102); 
in accordance with the voice designation of the media output system, identifying in a device registry the media output device and the cast device that are associated with the electronic device in the virtual user domain, wherein the cast device is configured to execute one or more media play applications to play media content received from one or more media content hosts and wherein the media output device is configured to play the media content in the first media play request (after user command, using user account to identify cast and output device to play requested content obtained from a content host; where media play application appears to be application/software for obtaining and playing media to be passed to output device - abstract; fig 9B media content hosts; 23; 26/93; 35/99 ; 
fig 4D; 8A, 8C; 99; 102); and 
abstract; 19-20; 26/93; 35/99; 8A, 8C, 99, 102; - cast device receiving appropriate information for playing requested media);
but does not specifically teach 
in response to determining that the first media play request includes the user voice designation of the media output system, identifying in a device registry the cast device that is associated with the electronic device in the virtual user domain managed by a cloud cast service server and coupled to the media output device, wherein the cast device is configured to execute one or more media play applications to play media content received from one or more media content hosts and wherein the media output device is configured to play the media content in the first media play request.

The application at hand teaches:  
65: a cloud cast service server 116 creating a virtual user domain based on distributed device terminals
[0076] The cloud cast service 116 is the proxy service that communicatively links the voice-activated electronic device to the cast device 108 and makes casting to the cast device 108 possible without involving any applications on the client device 104. Specifically, a voice message is recorded by an electronic device 190, and the voice message is configured to request media play on a media output device 106. Optionally, the electronic device 190 partially processes the voice message locally. Optionally, the electronic device 190 transmits the voice message or the partially processed voice message to a voice assistance server 112 via the communication networks 110 for further processing. A cloud cast service server 116 determines that the voice message includes a first media play request, and that the first media play request includes a user 106 and a user voice designation of the media output device 106. The user voice command further includes at least information of a first media play application (e.g., YouTube and Netflix) and the media content (e.g., Lady Gaga music) that needs to be played.
[0077] In accordance with the voice designation of the media output device, the cloud cast service server 116 identifies in a device registry 118 a cast device associated in the user domain with the electronic device 190 and coupled to the media output device 106. The cast device 108 is configured to execute one or more media play applications for controlling the media output device 106 to play media content received from one or more media content hosts 114. Then, the cloud cast service server 116 sends to the cast device 108 a second media play request including the information of the first media play application and the media content that needs to be played. Upon receiving the information sent by the cloud cast service server 116, the cast device 108 executes the first media play application and controls the media output device 106 to play the requested media content.


Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657